Citation Nr: 1542581	
Decision Date: 10/02/15    Archive Date: 10/13/15

DOCKET NO.  13-31 279A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to a higher (compensable) initial disability rating (or evaluation) for service-connected residuals of left breast lumpectomy. 

2.  Entitlement to a higher (compensable) initial disability rating (or evaluation) for service-connected scars, secondary to left breast lumpectomy. 


ATTORNEY FOR THE BOARD

Amanda Radke, Associate Counsel 








INTRODUCTION

The Veteran, who is the appellant in this case, served honorably on active duty from November 2002 to December 2007, and from April 2010 to May 2011.  

This matter comes before the Board of Veteran's Appeals (Board) from a December 2012 rating decision from the Department of Veteran's Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which, in pertinent part, granted service connection for residuals of a left breast lumpectomy and scars secondary to left breast lumpectomy and assigned a noncompensable (0 percent) rating for both disabilities effective June 1, 2011, one day after the Veteran's separation from service.  An original claim for benefits was received in November 2011.  

The issue of a higher initial rating for scars secondary to the service-connected left breast lumpectomy is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The left breast lumpectomy resulted in significant alteration in size and form of the left breast, which was corrected by reconstructive surgery in April 2011 (prior to the Veteran's separation from active service).  

2.  For the entire rating period, there has been no significant alteration of size or form of the left breast.  


CONCLUSION OF LAW

The criteria for a higher (compensable) initial rating for residuals of left breast lumpectomy have not been met or more nearly approximated for any part of the initial rating period.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R.   §§ 3.159, 3.326, 4.1, 4.2, 4.3, 4.7, 4.10, 4.20, 4.116, Diagnostic Code 7626 (2015)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.          38 U.S.C.A. §§ 5100, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159 (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also Hartman v. Nicholson, 19 Vet. App. 473 (2006).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award. Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

The duty to notify was satisfied through January and August 2012 letters to the Veteran that addressed all three notice elements and were sent prior to the initial AOJ decision in this matter.  The letter informed the Veteran of the evidence required to substantiate the claim and of the Veteran's and VA's respective duties for obtaining evidence.  The Veteran was also notified of effective dates for ratings and degrees of disability at that time, and again in an August 2013 letter.  See Dingess, 19 Vet. App. 473; Dunlap v. Nicholson, 21 Vet. App. 112, 117 (2007); VAOPGCPREC 8-2003 (in which the VA General Counsel  interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims).

VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting the veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.            38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

VA satisfied its duty to assist the Veteran in the development of the claim.  First, VA satisfied its duty to seek, and assist in the procurement of relevant records.      38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, private treatment records, VA treatment records, VA examination reports, and lay statements.  

VA satisfied its duty to obtain a medical opinion when required.  See 38 U.S.C.A.	 § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The Veteran was provided with a VA examination (the report of which has been associated with the claims file) in February 2012.  The Board finds that the VA examination report, taken in light of the other lay and medical evidence of record, is thorough and adequate and provides a sound basis upon which to base a decision with regard to the issue on appeal.  The VA examiner reviewed the claims file, personally interviewed and examined the Veteran, including eliciting a history, conducted a physical examination, and offered opinions with supporting rationale. 

The Veteran was given the opportunity to testify at a hearing before a Veterans Law Judge, but she declined.  See November 2013 substantive appeal.  As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), 	 § 5103A, or 38 C.F.R. § 3.159.   

Residuals of a Left Breast Lumpectomy 

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4 (2015).  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1 (2015).  

Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2 (2015).  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  When, after careful consideration of the evidence, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

Where, as in this case, the question for consideration is the propriety of the initial ratings assigned, evaluation of the all evidence and consideration of the appropriateness of staged ratings is required whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The Board has considered, and found inappropriate, the assignment of "staged" ratings for any part of the initial rating period.

The Veteran is rated under Diagnostic Code 7626 for a lumpectomy of the left breast for the entire rating period.  Diagnostic Code 7626 rates surgery of the breast.  See 38 C.F.R. § 4.116.  Following a simple mastectomy or wide local excision with significant alteration of size or form of one breast, a rating of 30 percent will be assigned.  See Diagnostic Code 7626.  A wide local excision without significant alteration of size or form will be assigned a noncompensable (0 percent) rating.  Id.  Note 4 defines "wide local excision" as removal of a portion of the breast tissue, to include lumpectomies.  Id.  

The Veteran asserts that she is entitled to a rating of 30 percent disabling because the in-service lumpectomy caused significant alteration of the size and form of her left breast, making her breasts two different cup sizes for which she had to receive reconstructive surgery.  See February 2012 statement from Veteran; July 2013 notice of disagreement; November 2013 substantive appeal.  The Veteran contends that reconstructive surgery required additional cuts and scars, and she currently has one areola that is a "half moon," while the other is a full circle.  Id.  

After review of the all the evidence of the record, the Board finds that the residuals of left lumpectomy, status post reconstructive surgery are more nearly approximated by the noncompensable (0 percent) rating currently assigned.  The evidence demonstrates that, while the lumpectomy originally caused significant alteration of the size and form of the left breast, there is no current significant alteration of the size and form of the left breast after the reconstructive surgery that occurred in April 2011 (prior to service separation).  

Review of the evidence demonstrates that the Veteran underwent a lumpectomy with residual deformity of the left breast in June 2010 while in service.  See June 2010 service treatment records.  April 2011 private treatment records reflect that the Veteran's breasts were asymmetrical, with the left breast much larger than the right and slightly more ptotic.  See April 2011 S.A. treatment notes.  At that time it was also noted there was a definite discrepancy in the nipple position, with the left nipple being approximately 1.5 centimeters lower than the right.  Id.  In April 2011, the Veteran underwent reconstructive surgery.  See April 2011 S.A. operative report.  At that time, the physician stated that the Veteran's breasts were not symmetrical and he could not make her symmetrical.  Id.  The postoperative diagnosis remained "breast asymmetry" and "breast ptosis."  Id.  However, the treating physician opined in the operative report that they achieved the "best symmetry possible" and that "good symmetry was achieved."  Id.  In a February 2012 written statement, the Veteran stated that her breasts are now symmetrical and the jagged scar across her areola is less visible.  

In February 2012, the Veteran was afforded a VA examination to help determine the nature and severity of the residuals of the left breast lumpectomy.  At that time, a diagnosis of status post lumpectomy with residual deformity, scarring and asymmetry was made, along with a second diagnosis of status post implant and repair of scarring left breast with asymmetry, and cosmetic repair of scarring asymmetry with implants.  See February 2012 VA examination report.  At that time, the medical examiner did not find any significant alteration of size or form of the left breast, but noted that there was deformity that required reconstruction.  

The Board affords the opinion that the Veteran did not have current significant alteration of size and form of the breast very probative, as it was conducted after the breast reconstructive surgery and it is supported by the Veteran's own statements in February 2012 that, after the reconstructive surgery, her breasts are symmetrical.  While the Board recognizes that there may be some asymmetry of the breasts remaining, as discussed in the April 2011 operative report and by the Veteran's statement that her left areola is "half moon," the diagnostic criteria require "significant" alteration of the size and form of the breasts, which the medical examiner did not opine a current diagnosis of, and which is not supported by the Veteran's own statements or other findings and observations.

Based on the above, the Board finds that the residuals of the left breast lumpectomy have not more nearly approximated significant alternation of the size and form of the breasts (as necessary for a 30 percent disability rating under Diagnostic Code 7626).  Therefore, a compensable rating is not warranted for any part of the initial rating period.  38 C.F.R. §§ 4.3, 4.7.   

Extraschedular and TDIU Considerations 

The Board has considered whether referral for an extraschedular evaluation would have been warranted for the left breast lumpectomy for any part of the rating period.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2015).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."      38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

Turning to the first step of the extraschedular analysis, the Board further finds that for the entire initial rating period the symptomatology and impairment caused by the residuals of the left breast lumpectomy are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  Diagnostic Code 7626 specifically contemplates significant and non-significant alteration of size and form of the breasts as a result of a lumpectomy.  Therefore, the symptomatology and impairment experienced by the Veteran is contemplated by the rating schedule, and referral for extraschedular consideration is not warranted.  

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  

The Court, in Rice v. Shinseki, 22 Vet. App. 447 (2009), held that a claim for a total rating based on individual unemployability due to service-connected disability (TDIU), either expressly raised by the veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran has not contended, and the record does not otherwise suggest, that the residuals of the left breast lumpectomy and scars render her unemployable.  See February 2012 VA examination report.  Accordingly, the Board concludes that a claim for TDIU has not been raised by the Veteran or the evidence of record.


ORDER

A higher (compensable) initial rating for residuals of a left breast lumpectomy is denied.  


REMAND

Initial Rating for Scars 

The Veteran is in receipt of a noncompensable initial disability rating for multiple scars secondary to left breast lumpectomy.  The medical and lay evidence demonstrates that the Veteran's scars are at times "itchy" and have "residual abnormal sensation."  See February 2012 statement from Veteran; February 2012 VA examination report.  Nonetheless, it is unclear from the record how many scars have this "abnormal sensation" and if any pain or tenderness is associated with the scars.  As such, remand is required for a VA examination to assist in determining the symptomatology attributable to the scars.  

Accordingly, the issue of a higher initial rating for scars is REMANDED for the following action:

1.  Schedule a VA examination to evaluate the Veteran's scars.  The VA examiner should identify all scars associated with the service-connected left breast cancer and residuals.  For each scar, fully describe the size, intrinsic tenderness/pain, instability, and any functional impairment of the affected body part.  The VA examiner should address the symptoms of abnormal sensation and itching endorsed by the Veteran.   
 
 2.  Then readjudicate the issue.  If the any aspect of the appeal remains denied, provide the Veteran and any representative with a supplemental statement of the case and allow an appropriate time for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This 
claim must be afforded expeditious treatment.  The law requires that all claims that 

are remanded by the Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
J. Parker 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


